Citation Nr: 0640219	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  98-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by abdominal pain, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by bilateral knee weakness, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by muscle tremors and muscle spasms, to include as 
due to an undiagnosed illness.

8.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently 
evaluated as 40 percent disabling.

9.  Entitlement to service connection for Hepatitis C.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1982 to June 1986 and from January 1988 to 
January 1992.  Service in Southwest Asia during the Persian 
Gulf war is indicated by the evidence of record.



Procedural history

The claims for service connection due to an undiagnosed 
illness

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which, in part, denied the 
veteran's claims for entitlement to service connection for 
headaches, abdominal pain, bilateral knee weakness, joint 
pain, fatigue, sleep disturbances and muscle tremors and 
muscle spasms.  The veteran disagreed with the October 1997 
rating action and initiated this appeal.

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in November 1998.  A transcript of the 
hearing is associated with the veteran's VA claims folder.

These claims were remanded by the Board in January 1999 for 
further evidentiary development.  In March 2003, the Board 
issued a decision which, in part, denied the veteran's claims 
for entitlement to service connection for headaches, 
abdominal pain, bilateral knee weakness, joint pain, fatigue, 
sleep disturbances and muscle tremors and muscle spasms.  The 
veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In an Order dated March 7, 2006, the Court vacated the 
Board's decision and remanded this case.  The contents of the 
Court's Order will be described below.

The increased rating, Hepatitis C and TDIU claims

This matter comes before the Board on appeal from a September 
2002 rating decision which, in part, continued the disability 
rating assigned veteran's service-connected mechanical low 
back pain at 40 percent disabling and denied the veteran's 
claims for TDIU and service connection for hepatitis C.  The 
veteran initiated an appeal of these issues of the September 
2002 rating decision.  These issues have not been the subject 
of a prior Board decision.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In March 2003, the Board denied the veteran's claim of 
entitlement to a compensable disability rating for the 
veteran's service-connected bilateral hearing loss.  The 
veteran did not appeal that matter to the Court.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2006).   

In a July 2006 rating decision, the RO denied the veteran's 
claims of entitlement to increased disability ratings for 
service-connected right finger disability and tinnitus; 
service connection for left buttock and left chest/abdomen 
abscess; entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30; and entitlement to benefits pursuant to 
38 U.S.C.A. § 1151.  To the Board's knowledge, the veteran 
has not disagreed with that decision.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

The claims for service connection due to an undiagnosed 
illness

As was noted in the Introduction, in an Order dated March 7, 
2006, the Court remanded this issue to the Board.  
Specifically, the Court found that the Board had erroneously 
determined that the veteran did not suffer from an 
undiagnosed illness.  The Court vacated the Board's decision, 
and remanded the case for a determination as to whether the 
veteran's claimed disabilities are manifest to a degree of 
10 percent or more, which would allow for service connection 
under 38 U.S.C.A. § 1117.  See the March 7, 2006 Memorandum 
Decision, page 12.  

Thus, although the current posture of the case is that the 
veteran has an undiagnosed illness, thus potentially 
entitling him to service connection, there remains open the 
question as to whether the claimed disabilities manifested to 
a degree of 10 percent or more as is required by the statute.  
See also 38 C.F.R. § 3.317 (2006).  This matter must be 
appropriately developed and adjudicated by the agency of 
original jurisdiction to ensure that there is no potential 
for prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The increased rating, Hepatitis C and TDIU claims

In a September 2004 statement, the veteran requested a video 
conference hearing.  Such has not been scheduled, and it does 
not appear that the veteran subsequently revoked his request.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the issues of 
entitlement to service connection for 
headaches, a disability manifested by 
abdominal pain, a disability manifested by 
bilateral knee weakness, a disability 
manifested by joint pain, a disability 
manifested by fatigue, a disability 
manifested by sleep disturbance, and a 
disability manifested by muscle tremors and 
muscle spasms.  In so doing, VBA should be 
informed by the Court's March 7, 2006 
Order, a copy of which has been associated 
with the veteran's VA claims folder.  In 
particular, VBA should determine whether 
the disabilities claimed to be associated 
with the veteran's undiagnosed illness are 
manifest to a degree of 10 percent or more.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
If the benefits sought on appeal remain 
denied, in whole or in part, the veteran 
and his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

2.  After confirming that the veteran still 
desires a videoconference hearing as to the 
issues of entitlement to an increased 
disability rating for mechanical low back 
pain, entitlement to service connection for 
Hepatitis C and entitlement to TDIU, one 
should be scheduled.  The veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


